     Case 2:20-cv-01470-GMN-VCF Document 58 Filed 09/23/20 Page 1 of 3



 1

 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6
                                    FOR THE DISTRICT OF NEVADA
 7

 8
                                                       Case No. 2:20-cv-01470-GMN-VCF
 9 ImageKeeper LLC, a Nevada limited
   liability company
10                                                     ORDER GRANTING MOTION FOR
                     Plaintiff,                        PRELIMINARY INJUNCTION
11
                         v.
12
   Wright National Flood Insurance Services,
13 LLC, a Delaware limited liability company

14                     Defendant.
15

16                  This Court, having considered Plaintiff ImageKeeper’s Motion for Preliminary

17 Injunction, finds that for the reasons set forth in the Declarations, (ECF Nos. 6, 42, 46),
   Plaintiff’s verified complaint, and Plaintiff’s aforementioned motion requesting said relief, that
18
   Plaintiff has demonstrated a need for preliminary injunctive relief. It appearing to the Court
19
   that the Plaintiff is likely to succeed on the merits of its DTSA and NUTSA claims, that they
20
   will suffer irreparable injury if the requested relief is not issued, that the Defendant will not be
21
   harmed if the requested relief is issued, and that public interest favors the entry of such an order,
22
   it is hereby ORDERED that:
23          1. Plaintiff’s request for a preliminary injunction is GRANTED;
24          2. Defendant including its employees, officers, members, agents, attorneys, and
25              representatives as well as any third-parties acting in concert with and at the direction

26              of the Defendant and otherwise involving the subject matter of this dispute, be

27              immediately restrained from, directly or indirectly, publicly releasing any confidential
                and proprietary information of ImageKeeper in any manner;
28
     Case 2:20-cv-01470-GMN-VCF Document 58 Filed 09/23/20 Page 2 of 3



 1         3. Defendant including its employees, officers, members, agents, attorneys, and
 2            representatives as well as any third-parties acting in concert with and at the direction

 3            of the Defendant and otherwise involving the subject matter of this dispute, be

 4            immediately restrained from sharing or disclosing login credential with unauthorized
              third-parties;
 5
           4. Defendant be tasked with ensuring that Evoke Technologies cease all involvement
 6
              with ImageKeeper technology and to fully account, and ultimately, return any retained
 7
              confidential information;
 8
           5. Defendant including its employees, officers, members, agents, attorneys, and
 9
              representatives as well as any third-parties acting in concert with and at the direction
10
              of the Defendant and otherwise involving the subject matter of this dispute, be
11
              immediately restrained from, directly or indirectly, releasing any products or services
12
              using ImageKeeper’s confidential information and proprietary technology;
13
           6. Defendant including its employees, officers, members, agents, attorneys, and
14
              representatives as well as any third-parties acting in concert with and at the direction
15
              of the Defendant and otherwise involving the subject matter of this dispute, be
16
              immediately restrained from, directly or indirectly, using, offering, releasing,
17
              supporting, or marketing any products or software based on, or derived from, the
18
              ImageKeeper System, including the Wright Application;
19
           7. Defendant including its employees, officers, members, agents, attorneys, and
20            representatives as well as any third-parties acting in concert with and at the direction
21            of the Defendant and otherwise involving the subject matter of this dispute, be
22            immediately restrained from, directly or indirectly, engaging in any activities related to
23            the planning, design, development, coding or creation of any software or products that

24            uses, relies upon, is based on or discloses any of ImageKeeper’s confidential,

25            proprietary or trade secret information;
           8. Defendant including its employees, officers, members, agents, attorneys, and
26
              representatives as well as any third-parties acting in concert with and at the direction
27

28                                                  -1-
                               MOTION FOR EMERGENCY TEMPORARY RESTRAINING
                                       ORDER/PRELIMINARY INJUNCTION
     Case 2:20-cv-01470-GMN-VCF Document 58 Filed 09/23/20 Page 3 of 3



 1             of the Defendant and otherwise involving the subject matter of this dispute, be
 2             prohibited from further breaching the Software Service Agreement with Plaintiff

 3             ImageKeeper, and be ordered to abide by the terms of the agreement;

 4         9. Defendant including its employees, officers, members, agents, attorneys, and

 5             representatives as well as any third-parties acting in concert with and at the direction

 6             of the Defendant and otherwise involving the subject matter of this dispute, be

 7             prohibited from destroying internal evidence and communications regarding the

 8             development of Defendant’s adjuster application and system.
           IT IS SO ORDERED.
 9
          DATED this ___
                      23 day of September, 2020.
10

11

12

13                                                        Gloria M. Navarro, District Judge
                                                          UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                  -2-
                               MOTION FOR EMERGENCY TEMPORARY RESTRAINING
                                       ORDER/PRELIMINARY INJUNCTION
